Citation Nr: 1134326	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss of the left ear, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disorder, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to a compensable rating for hearing loss of the right ear.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Waco, Texas, which declined to reopen a claim for a gastrointestinal disorder, reopened and denied the left ear hearing loss claim, denied an increased rating for right ear hearing loss, and denied service connection for tinnitus, a skin condition to include boils and spinal stenosis.  

In this regard, the Board notes that further review of the claims file indicates that service connection for a skin disorder had been previously, and finally, denied by the RO.  In any event, regardless of the RO's decisions regarding the propriety of reopening the previously denied left ear, gastrointestinal, and skin claims, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2011 hearing at the RO.  A transcript has been associated with the file.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for gastrointestinal and skin disorders has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The de novo claims for service connection for gastrointestinal and skin disorders-as well as the claim for service connection for a back disability-are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in July 2001, of which the Veteran was notified in July 2001, denied his claims of entitlement to service connection for left ear hearing loss and a gastrointestinal disorder.

2.  Additional evidence received since the July 2001 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claims for service connection for left ear hearing loss and a gastrointestinal disorder.

3.  The Veteran's left ear hearing loss disability is not at least as likely as not due to inservice noise exposure, to include artillery fire, and was not manifest to a compensable degree within one year of separation-or indeed until many years thereafter.

4.  An unappealed RO rating decision dated in January 2005, of which the Veteran was notified in February 2005, denied his claim of entitlement to service connection for a skin disorder.

5.  Additional evidence received since the January 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claims for service connection for service connection for a skin disorder.

6.  The Veteran's tinnitus was not incurred in active service, has not been continuous since service and is not related to any incident of service, to include noise exposure from artillery.  

7.  The Veteran's right ear hearing loss is productive of no worse than Level II impairment.

8.  The schedular rating for the Veteran's right ear hearing loss is adequate.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, denying the claims of service connection for left ear hearing loss and a gastrointestinal disorder, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received for the claims for service connection for left ear hearing loss and a gastrointestinal disorder; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Left ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

4.  The January 2005 rating decision, denying the claim for service connection for a skin disorder, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  New and material evidence has not been received for the claim for service connection for a skin disorder; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

7.  The criteria for a compensable evaluation for right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Board concludes that new and material evidence has indeed been associated with the claims folder regarding the left ear hearing loss, stomach and skin condition claims.  Therefore, the claims are reopened.  See 38 C.F.R. § 3.156(a).  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the service connection claims adjudicated herein, January and March 2007 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim, a letter dated in March 2007 fully satisfied the duty to notify provisions for the Vazquez-Flores and Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded an August 2007 medical examination to obtain an opinion as to whether his left ear hearing loss was the result of inservice noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  

The duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran in increased ratings cases.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right ear hearing loss since he was last examined.  38 C.F.R. § 3.327(a).  During his testimony, the Veteran indicated that he had received hearing aids as a result of the last VA examination, but this does not indicate progression after the examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board also concludes the VA examinations are adequate upon which to base a decision.  During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the January 2009 QTC examination report notes merely general complaints, such as difficulty understanding speech, especially when in a noisy background.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran repeated his complaints of difficulty understanding speech during his hearing before the undersigned.  His wife endorsed those complaints.  He did not testify as to occupational difficulty despite the opportunity.  The Board notes that the Veteran was unemployed at that time and has been in receipt of a total disability rating.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. New and Material Evidence

The Veteran has brought previous claims for service connection for left ear hearing loss, a gastrointestinal disorder, and a skin disorder.  The left ear hearing loss and gastrointestinal disorder claims were denied in an August 2000 rating decision as not well grounded.  The claims were readjudicated under the VCAA readjudication provision for not well grounded claims in July 2001, at which time the claims were denied again.  The Veteran was notified of the rating decision in July 2001, with notice of his procedural and appellate rights.  The Veteran did not respond within one year.  Thus, the July 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.  The Veteran's claim for a skin disorder was denied in a January 2005 rating decision.  At that time, the Veteran bore diagnoses of lichen simplex chronicus, follicular cyst and stasis dermatitis.  The Veteran argued at that time that the skin condition was due to herbicide exposure.  The Veteran was notified of the January 2005 rating decision in February 2005, with notice of his procedural and appellate rights.  The Veteran did not respond within one year.  The January 2005 rating decision is final.  Id.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's left ear hearing loss claim was denied in August 2000 and July 2001 for lack of a current disability.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  At an August 2007 VA examination, the Veteran had a pure tone threshold of 40 dB at the 4000 Hz range in the left ear, with the remaining thresholds at 20 dB or less.  The Veteran's speech discrimination score for the left ear was 100 percent.  The Board finds that the current disability requirement is satisfied for left ear hearing loss.  The claim is reopened.  See 38 C.F.R. § 3.156(a).

The Veteran's gastrointestinal disorder claim was denied in August 2000 and July 2001 on the basis that there was no currently diagnosed stomach disability and that no gastrointestinal disorder was diagnosed during service.  The Veteran's present VA treatment records show gastroesophageal reflux disease on his current problem list.  The Board finds that a current diagnosis goes to the grounds of prior denial.  The claim is reopened.  See 38 C.F.R. § 3.156(a).

The Veteran's skin disorder claim was denied in January 2005 on the basis that the diagnosed disabilities were not shown in service and were not related to service.  The Veteran had filed a May 2004 claim in which he stated that he had a skin condition due to herbicide exposure in Vietnam.
The Veteran testified before the undersigned VLJ in May 2011.  At that time, the Veteran stated that the skin condition began in 1998.  The Veteran described the problem as rashes and boils that formed around his ankles first, then progressing to his legs and knees.  The Veteran indicated that the rashes had been down both arms and on his ankles.  The Veteran denied having been told by a medical professional that the problem was or could be related to herbicide exposure.  He related that a nurse told him to inform a doctor that the problem could be related to herbicide exposure.  He further testified that he told the nurse that he had left Vietnam in 1969 and her response was that some things related to herbicide exposure manifested much later.  Lay evidence can be competent when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The nurse's statement has been related in terms of possibility, using words like "may" and "could," which are not sufficient for a grant of service connection.  In reopening, the question is not whether reopening may be granted, but whether sufficient evidence has been received to revisit service connection.  This statement reaches the grounds of the prior final denial.  The Board finds that this statement is new and material to the grounds of the prior denial.  The Board concludes that reopening is warranted for the skin condition claim.  See 38 C.F.R. § 3.156.  

III. Service Connection

The Veteran contends that he has a variety of disabilities as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has left ear hearing loss and tinnitus which he feels are due to noise exposure in service, including artillery fire.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

At an August 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
40
LEFT
5
10
15
20
40

Speech recognition was 96 percent in the right ear and 100 percent in the left.  The Veteran has a left ear hearing loss disability for VA purposes.  See Hensley, supra.  The August 2007 VA examination also reports that the Veteran has constant, bilateral tinnitus.  Current disability is established for both claims.

The Veteran contends that he had noise exposure during service, particularly noise from artillery fire.  The Veteran's service personnel records show that he served as an ammunition handler for the 1st Cavalry Division while in Vietnam.  Noise exposure is consistent with the conditions of service around artillery units.  The Board will assume for the purposes of this decision that the Veteran had inservice noise exposure.  38 U.S.C.A. § 1154(a).

At entry to service in August 1967, the Veteran underwent an authorized audiological evaluation.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As adjusted, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
10
35
LEFT
30
20
20
25
20

At a July 1969 separation from service physical examination, the Veteran underwent an authorized audiological evaluation.  This evaluation occurred after conversion to the current unit system and the scores are as they appear on the separation physical report.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
N/A
55
LEFT
20
20
20
N/A
45
Speech recognition ability was not tested at either examination.

Under the Hensley criteria, the Veteran's hearing appears to have been abnormal at entry to service.  While the examiner who conducted the enlistment evaluation noted other problems at service entrance, the examiner did not note any left ear hearing loss at the time of the Veteran's entry into active duty.  Thus, the Board finds that the Veteran was sound on enlistment-in terms of his left ear hearing acuity.  

In addition, these results show a shift to the worse in the upper ranges and to the better in the lower ranges.  While the Veteran may indeed have had some hearing shift following service, this does not necessarily lead to a chronic disability.  There is no mention of tinnitus in the Veteran's service treatment records.  There is no mention of tinnitus in his service treatment records, but this alone does not mean that it did not exist.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With respect to the Veteran's contentions that he has experienced left ear hearing loss and tinnitus since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  A mere shift in hearing is not sufficient to establish a hearing loss disability.  Some loss of auditory acuity is possible within the 0 to 20 dB ranges considered normal under Hensley.  Thus, the Veteran's complaints of diminished hearing are not enough to establish continuity of symptomatology to service.  The Board turns to the medical evidence to determine whether a disability resulted.  The Veteran is competent to provide testimony as to having some degree of tinnitus during service.  Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus).  The Board will weigh his reports against the remaining evidence of record.  

The RO sent the Veteran's record for an August 2007 VA examination and opinion to determine if his current complaints of left ear hearing loss were related to service.  The Veteran reported post-service employment in a cement factory, working for Bell helicopter and as a custodian, but he did report using hearing protection.  The Veteran reported that his tinnitus began 10 to 15 years before.  Following interview and examination of the Veteran and review of the claims file and his service treatment records, the examiner concluded that his hearing loss and tinnitus were not at least as likely as not related to service.  The examiner indicated that the Veteran had an extensive history of occupational noise exposure as the primary reason for the hearing loss being unrelated to service.  The examiner found that the recent onset of the tinnitus made that disorder not at least as likely as not related to inservice noise exposure.  

The Veteran submitted an August 2008 opinion from a private audiologist.  The audiologist indicated that he had discussed the Veteran's history of hearing problems and his service in Vietnam.  The audiologist conducted testing.  The audiologist indicated that the Veteran's hearing loss and tinnitus were consistent with prolonged noise exposure.  He concluded that that there was "a good chance" that part of the hearing loss "may" stem from noise exposure during service.  The opinion did not contain any information regarding onset of the tinnitus.  

While the private audiologist's opinion is probative, the Board affords it little weight.  Service connection may not be based on medical opinions which are speculative general, or inconclusive in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship).  

The Veteran was seen for a January 2009 QTC examination.  The report indicates that the Veteran heard a popping in his ear during service while getting off a plane in 1969.  The popping then stopped.  There is no indication as to when the current tinnitus began.  

The Veteran was also provided an October 2009 VA examination.  This examination was conducted for a total disability rating claim which has since been granted.  An addendum opinion was obtained in connection with this claim in October 2010.  The examiner reviewed the separation examination results and the VA examination results from 2000, 2007 and 2009.  The examiner noted that the Veteran had normal hearing in all ranges except 4,000 Hz at separation.  The examiner also noted that the tested results since separation were "less/better" than the separation examination results.  The examiner concluded that the hearing loss disability was not related to service on that basis.  The Board notes that the examiner's reasoning is omitted from the opinion on hearing loss, which renders it inadequate.  As the Veteran already received an adequate examination and opinion, the Board finds this error harmless.  The addendum also provided an opinion as to tinnitus.  The examiner noted the original report of onset in the 2007 report as 10-15 years prior, or roughly 1992.  The examiner indicated that the presence of occupational noise exposure and lack of complaints during service made a relationship to service unlikely.  The examiner appears not to have noticed the January 2009 examination report, indicating that he had a popping in his ear during service in 1969 while deplaning which then stopped.  

The Veteran testified before the undersigned that he began having ringing in his ears after service.  He testified that the artillery units were twenty feet behind his position in Vietnam and that fire went over his head.  The Veteran reported that he first noticed ringing in his ears in 1970, at about the time he went to the Dallas VA facility about his hearing.  He testified that he encountered a VA nurse who was hostile and he left without seeing a doctor.  There is no indication that he received actual treatment at that time.  The Veteran testified that he worked for eighteen years at a cement company as a weighman unloading trucks.  The Veteran reported that he worked in a small room, pulling trucks onto a scale and loading cement.  He indicated that the room was not load and that people talked in there.  He reported the use of earplugs but not inside as there was no need.  

The Board finds that the Veteran has not presented a credible history of tinnitus continuous since service.  The Veteran reported tinnitus beginning sometime in the early 1990's, in 1969 and in 1970.  The report of the 1969 symptom indicates that the problem stopped, which does not suggest chronic or continuous symptoms.  As the Veteran's accounts of his own symptoms are in conflict, the Board can afford them little probative value.  

The Board finds that the evidence against a nexus to service outweighs the evidence in favor on both the left ear hearing loss and tinnitus claims.  The Veteran had abnormal hearing but not a disability at entry and separation from service.  The Veteran's complaints of left ear hearing loss since then are not competent to establish the existence of a disability for VA purposes at any time since separation.  His complaints are also not enough to establish that a current disability is the result of service.  The August 2008 private opinion was favorable, but is insufficient to find a relationship.  The August 2007 VA opinion is adequate and is against a relationship between service and the current left ear hearing loss disability.  The October 2010 opinion is not adequate, as explained, but is against the relationship such that remand for clarification would not benefit the Veteran.  The Board finds that the preponderance of the evidence is against a relationship between the Veteran's current hearing loss disability and any incident of service, including artillery noise.  Service connection on a direct basis must be denied for left ear hearing loss.  See Hensley and Hickson, both supra.  Similarly, the Board finds that the Veteran is competent to report the presence and onset of tinnitus, but has not done so credibly.  The VA medical opinions are against a relationship to service.  The private opinion is in favor, but is not adequate for ratings purposes.  Given the absence of tinnitus in the Veteran's service treatment records and the negative medical opinions and the Veteran's inconsistent statements, the Board finds that the preponderance of the evidence is against the Veteran's tinnitus claim.  Service connection on a direct basis must be denied for tinnitus.  See Hickson.  
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's left ear hearing loss disability was not shown for decades after service.  Thus, it was not manifest to a compensable degree during that time either.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's left ear hearing loss and tinnitus claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Increased Rating

The Veteran contends that he is entitled to a compensable rating for his right ear hearing loss.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2010).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  In those cases where hearing loss is service-connected in only one ear, the non service-connected ear will be assigned a Level I for ratings purposes unless the veteran is deaf in that ear.  As discussed in the Service Connection section above, the Veteran is not service-connected for left ear hearing loss and he retains most of his hearing ability in that ear.  The Board will assign a Level I in rating that ear.

On VA audiologic evaluation in August 2007, speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
40
LEFT
5
10
15
20
40

At a private audiological evaluation in December 2007, speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The report does not state whether the speech recognition scores are in conformity with the Maryland CNC; but the Board will assume they are compatible for the purposes of this rating.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
50
85
LEFT
30
45
30
30
50

On the authorized audiological evaluation in January 2009, speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
40
50
75
LEFT
35
40
40
40
60
On VA audiologic evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
65
LEFT
15
15
15
20
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Regardless of which audiometric test scores are used, a compensable rating is not warranted.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  At worst, the right ear had a pure tone average of 54 dB and a speech recognition score of 88 on the January 2009 QTC examination; therefore the right ear received a designation of II.  The left ear is assigned a Level I by operation of law.  The point of intersection on Table VII then reveals the disability level for the Veteran's right ear hearing loss, which in this case does not reach a compensable level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if pure tone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet these criteria, and the Veteran's right ear hearing loss disability cannot be evaluated under the alternative rating scheme.

The Board finds that the noncompensable evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  Thus, his request for a compensable evaluation for right ear hearing loss is denied on a schedular basis.  See 38 C.F.R. § 4.85.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's right ear hearing loss disability is not inadequate.  The Veteran indicated in testimony and during his VA examinations that he had difficulty with auditory acuity and distinguishing speech.  These complaints are the basis of the schedular rating.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

A request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been granted a TDIU, effective September 1, 2008.  Any further discussion of a TDIU is not warranted here.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for left ear hearing loss, the appeal is granted to this extent only.
Entitlement to service connection for left ear hearing loss is denied.

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for a gastrointestinal disorder, the appeal is granted to this extent only.

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for a skin disorder, the appeal is granted to this extent only.

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable rating for hearing loss of the right ear is denied.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified in May 2011 that he has current gastrointestinal disorders, including a peptic ulcer.  He further testified that he became ill during service when home on leave after returning from Vietnam in 1969.  The Veteran stated that he began vomiting.  The Veteran reported seeing a private doctor, who had since died and the records are unavailable.  The Veteran claimed that he had an ulcer.  The Veteran reported receiving medication which he continued to take through his separation.  The Veteran then reported going to VA "a few years ago" for vomiting and nausea.  He received medication again.  The Veteran reported he was diagnosed again with an ulcer.  When a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence.  Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008).  The record is not clear whether the ulcer disorder is chronic or acute.  The Veteran's present VA treatment records contain a problem list that does not mention ulcers but does mention gastroesophageal reflux disease.  An October 2009 general medical examination mentions a history of peptic ulcer but does not discuss the problem further.  The Board remands for clarification of the diagnosis of the stomach disability, for clarification of whether the condition is chronic and whether it is at least as likely as not the same condition for which the Veteran sought treatment during service.  

The Veteran's medical records also indicate a current diagnosis of skin disorders.  The Veteran served in Vietnam and is presumed exposed to herbicides.  See 38 C.F.R. § 3.309.  During his May 2011 testimony, the Veteran stated that the skin condition began in 1998.  The Veteran described the problem as rashes and boils that formed around his ankles first, then progressing to his legs and knees.  The Veteran indicated that the rashes had been down both arms and on his ankles.  The Veteran denied having been told by a medical professional that the problem was or could be related to herbicide exposure.  He related that a nurse told him to inform a doctor that the problem could be related to herbicide exposure.  He further testified that he told the nurse that he had left Vietnam in 1969 and her response was that some things related to herbicide exposure manifested much later.  Service connection may not be based on medical opinions which are speculative general, or inconclusive in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship).  Such an opinion does provide an indication that the current disability may be related to the inservice exposure to herbicides.  The currently diagnosed skin disorders are not on the list of conditions presumptively associated with herbicide exposure; however, service connection on a direct basis remains available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

The Veteran has a current diagnosis of spinal stenosis.  The Veteran underwent an August 2004 surgery for the disability.  The current disability is well established.  During testimony before the undersigned, the Veteran reported back strain and injuries while moving ammunition.  The Veteran indicated that the ammunition would be loaded into nets for helicopter lifts.  He testified that he would hook the nets onto the helicopters and jump off to the ground.  He reported that this occurred frequently and that the jumps were very jarring.  He reported frequent falls.  The Veteran also testified that he regularly jumped off Howitzers after loading them into helicopters.  The Veteran testified that he had never had back problems before service.  The Veteran reported a history of back complaints of pain and tightness.  The Veteran denied any occupational back injuries.  The Veteran indicated that he spoke to his primary doctor who said that injuries can take time to have their toll.  The Veteran indicated that the doctor was either C.M. or J.S.  The records from that office have been associated with the file but do not discuss the etiology of the back disability.  The Board notes that the Veteran is competent to report the inservice jumps and falls.  The current disability is established.  The Veteran is also competent to relay the opinion of medical professionals.  See, e.g., Jandreau.  The medical opinion is not sufficient on which to grant service connection.  The Board remands for an opinion regarding the etiology of the Veteran's spinal stenosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature, extent, and etiology of any gastrointestinal disorder, skin disorder, and back disability that the Veteran may have.  The entire claims folder and a copy of this REMAND must be made available to the examiners.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

	A.  With regard to any chronic gastrointestinal disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  

	B.  With regard to any skin disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including the Veteran's conceded in-service exposure to herbicides).  

	C.  With regard to any back disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including whether such a disability is consistent with the Veteran's reports of his in-service duties and responsibilities).  

The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claims remaining on appeal:  entitlement to service connection for a gastrointestinal disorder, a skin disorder (to include as secondary to in-service herbicide exposure), and a back disability.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


